DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 Response to Amendment
The Amendment filed on 6/13/2022 has been entered. Claims 78-88, and 90 remain pending in the application. Claims 100-107 are new. Examiner notes new claims 100 and 103 contain underlines and deletions even though claims 100 and 103 are new claims. Nonetheless the amendment filed on 6/13/2022 has been entered.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 1/13/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The abstract has been amended as follows:
In vivo positionable filtration devices are provided that filter one or more therapeutic agents in blood flowing in a blood vessel. The filtration devices include an elongated member and a filtering component coupled to the elongated member. The elongated member and the filtering component are dimensioned for positioning within the blood vessel of a human or non-human animal. Further, the filtering component includes a filtration material to filter the one or more therapeutic agents from the blood. Methods of in vivo filtration of the one or more therapeutic agents are also provided. The methods include positioning a filtration device in the blood vessel of a body of the human or non-human animal, and administering a therapeutic agent upstream from a target tissue site to direct flow of the therapeutic agent to the target tissue site and then to the filtration device. The filtration device is positioned downstream from the target tissue site.

The claims have been amended as follows:
78. (currently amended) An in vivo filtration device positionable in a vein of a human or a non-human animal, the filtration device comprising:
a catheter having a lumen; 
an elongated control member positioned within the lumen of the catheter, 
a filtration material disposed along an axis of the elongated control member within the lumen of the catheter, wherein the filtration material comprises resin beads within one or more porous membranes configured to adsorb or bind a chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor, 
wherein the filtration device is dimensioned for positioning within the vein draining the blood from the organ in the human or non-human animal.
100. (currently amended) The filtration device of claim 78, wherein the one or more porous membranes comprise a porous membrane shaped to increase and then decrease in cross-sectional area from a distal end to a proximal end. 
103. (currently amended) An in vivo positionable filtration device for filtering a chemotherapeutic agent in blood flowing in a blood vessel, the filtration device comprising: 
an elongated control member comprising a distal end; and 
a filtering component carried on the distal end of the elongated control member comprising: 
a porous membrane comprising a proximal end and a distal end, the porous membrane shaped to increase and then decrease in cross-sectional area from the distal end of the porous membrane to the proximal end of the porous membrane, the porous membrane configured to be deployed within the blood vessel such that the blood flowing through the blood vessel passes through an interior of the filtering component; and 
filtration material comprising a plurality of beads disposed within the porous membrane configured to bind the chemotherapeutic agent to the beads as the blood flows through the interior of the filtering component.
107. (currently amended) An in vivo positionable filtration device for filtering a chemotherapeutic agent in blood flowing in a blood vessel, the filtration device comprising: 
an elongated member comprising a distal end; and 
a filtering component carried on the distal end of the elongated member comprising: 
a porous membrane comprising a proximal end and a distal end, the porous membrane expandable when deployed within the blood vessel to occupy a cross sectional area of the blood vessel within which the porous membrane is deployed such that the blood flowing through the blood vessel passes through an interior of the filtering component; and 
filtration material comprising a plurality of beads disposed within the porous membrane configured to bind or adsorb the chemotherapeutic agent to the beads as the blood flows through the interior of the filtering component.

Allowable Subject Matter
Claims 78-88, 90, and 100-107 allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 78,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations an in vivo filtration device as claimed in claim 78 comprising a filtration material disposed along an axis of the elongated control member within the lumen of the catheter, wherein the filtration material comprises resin beads within one or more porous membranes configured to adsorb or bind a chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor.
Chomas (U.S. PG publication 20110137399) discloses a filtration material item 301 that is for capturing beads which can be coated with a chemotherapeutic agent as disclosed in paragraph [0005] and [0073] of Chomas. However the filtration material of Chomas does not comprise resin beads within one or more porous membranes. Ranchod (U.S. PG publication 20080058758) teaches a filtration material (chemical coating on filtration element 74) which is able to bind to a chemotherapeutic agent as disclosed in paragraph [0093] of Ranchod. However the filtration material of Ranchod does not comprise resin beads within one or more porous membranes. Ferren (U.S. PG publication 20120035434) as evidence by Wang (U.S. PG publication 20130131423) teaches a filtration material that comprises a resin (ion exchange resin as disclosed in paragraph [0143] of Ferren) that is configured to absorb or bind to a chemotherapeutic agent. However the filtration material of Ferren as evidence by Wang does not comprise resin beads within one or more porous membranes. Wang does disclose the use of beads as a filtering material, however the filtration in Wang takes place outside of the body. No motivation is present to replace the filtering material in Chomas (U.S. PG publication 20110137399), which is used to filter inside of the body, with beads which are used to filter outside of the body. Newly cited art Gandhi (U.S. PG publication 20140188248) does teach the use of resin beads 22 as a filtering material within the body (see paragraph [0031] of Gandhi). However Gandhi is not considered prior art as the effective filing date of Gandhi is 12/28/2012 and the effective filing date of the instant invention is 12/21/2021. Accordingly claim 78 is allowed. 
Dependent claims 79-88, 90, 100-102 are allowed by virtue of being dependent upon allowed independent claim 78.
In regard to claim 103,
The prior art of record does not teach or otherwise render obvious before the invention was made in combination with all claim limitations an in vivo positionable filtration device as claimed in claim 103 comprising filtration material comprising a plurality of beads disposed within the porous membrane configured to bind the chemotherapeutic agent to the beads as the blood flows through the interior of the filtering component.
Claim 103 is allowed for similar reasons as claim 78. See detailed explanation in regard to claim 78 above.
Dependent claims 104-106 are allowed by virtue of being dependent upon allowed independent claim 103.
In regard to claim 107,
The prior art of record does not teach or otherwise render obvious before the invention was made in combination with all claim limitations an in vivo positionable filtration device as claimed in claim 107 comprising filtration material comprising a plurality of beads disposed within the porous membrane configured to bind or adsorb the chemotherapeutic agent to the beads as the blood flows through the interior of the filtering component.
Claim 107 is allowed for similar reasons as claim 78. See detailed explanation in regard to claim 78 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783